DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because claim 30 recites a computer readable medium, but does not explicitly exclude transitory computer readable medium (Although, Applicant’s specification explicitly recites “Executable instructions for performing these functions are, optionally, included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors” (page 2, par. 0006, emphasis added)). A broadest reasonable interpretation of “A computer readable storage medium storing one or more programs” includes a tangible medium capable of carrying instructions such as a transitory carrier wave medium. A carrier wave is not a statutory category of invention. Accordingly, claim 11 is rejected as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1).

As to claim 1, PARK teaches a method, comprising: at an electronic device in communication with a display device; displaying, via the display device, a user interface that includes content; while displaying the user interface that includes content, detecting a first input (See fig. 10, par. 0113, the mobile terminal 100 may be provided with a quick menu button MI for activating the second layer S2; see also par. 0114, When the quick menu button MI is selected while the first layer S1 such as the back screen is displayed, the second layer S2 is enabled and thus the note function can be executed; as taught by PARK); in response to detecting the first input, displaying an annotation layer over the displayed content, wherein at least a portion of the content is visible through the annotation layer (See figs. 11-15, pars. 0115-0120, for example par. 0117, the second layer S2 can be enabled using the quick menu button MI or the operating button PB provided to the case of the mobile terminal 100, as described above, or according to a touch operation of dragging a specific point of the display 151; as taught by PARK).
PARK does not teach while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting 
In similar field of endeavor, DUNS teaches while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools (See figs. 5A-5D, pars. 0065-0075, for example par. 0065, As shown in the top menu bar, annotations tools may include, but are not limited to, Highlight Text, Textbox Button, Freeform Drawing, Shape Tool, Marquee Tool, Cue Tray, Styles, Undo, Redo, Tag, and Bookmark; as taught by DUNS); and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool (See figs. 5A-5D, pars. 0065-0075, for example par. 0067, The Highlight Text tool may be used to select text in the document to be highlighted; or see par. 0068, The Textbox Button, as shown in FIG. 5B, may be used to type in text that may be displayed and moved around on a page; or par. 0069, The Freeform Drawing tool is used to draw or write on the document similar to a user drawing on a piece of paper with a pen; as taught by DUNS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK method to include the teachings of DUNS, wherein while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools; and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool. Such a person would have been motivated to make this combination as there is a need for a system that allows the organization capabilities of a three ring binder, but is much more efficient, dynamic, and accessible. Additionally, there is a need for a system that provides an intuitive interface that people will willingly accept (DUNS, par. 0004).

As to claim 2, PARK and DUNS teach the limitations of claim 1. DUNS further teaches wherein the annotation layer has an adjustable opacity, and the method includes, while displaying the annotation layer, changing the opacity of the annotation layer, wherein increasing the opacity of the annotation layer decreases visibility of content that is displayed underneath the annotation layer (See figs. 5A-5D, pars. 0065-0075, for example see fig. 5A, par. 0053, wherein features may be customizable, such as by color, fill color, background color, font, size, alignment, bold, underline, italics, and opacity; as taught by DUNS).

As to claim 6, PARK and DUNS teach teaches the limitations of claim 1. DUNS further teaches saving the annotation layer, including the one or more marks, and metadata for the at least a portion of the content that is visible through the annotation layer (See fig. 3, step 360; also see par. 0043, wherein the App Server may also provide APIs to create/update/retrieve/collate specific projects, APIs to store/retrieve user level annotations, and notification capabilities for project updates; as taught by DUNS).

As to claim 7, PARK and DUNS teach teaches the limitations of claim 6. DUNS further teaches displaying, in the user interface, a second affordance for sharing a view of the annotation layer and the portion of the content that is visible through the annotation layer; detecting a fifth input selecting the second affordance; and in response to detecting the fifth input, sharing a view of the annotation layer and the portion of the content that is visible through the annotation layer (See par. 0044, wherein functions may include viewing project data, download/viewing documents, annotating documents, sharing documents and/or annotations, uploading revised documents, setting user access privileges, terminating a project, messaging other users in a project, and the like; as taught by DUNS).

As to claim 11, PARK teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display device, cause the electronic device to: display, via the display device, a user interface that includes content; while displaying the user interface that includes content, detect a first input (See fig. 10, par. 0113, the mobile terminal 100 may be provided with a quick menu button MI for activating the second layer S2; see also par. 0114, When the quick menu button MI is selected while the first layer S1 such as the back screen is displayed, the second layer S2 is enabled and thus the note function can be executed; as taught by PARK); in response to detecting the first input, displaying an annotation layer over the displayed content, wherein at least a portion of the content is visible through the annotation layer (See figs. 11-15, pars. 0115-0120, for example par. 0117, the second layer S2 can be enabled using the quick menu button MI or the operating button PB provided to the case of the mobile terminal 100, as described above, or according to a touch operation of dragging a specific point of the display 151; as taught by PARK).
PARK does not teach while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools; and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool.
In similar field of endeavor, DUNS teaches while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools (See figs. 5A-5D, pars. 0065-0075, for example par. 0065, As shown in the top menu bar, annotations tools may include, but are not limited to, Highlight Text, Textbox Button, Freeform Drawing, Shape Tool, Marquee Tool, Cue Tray, Styles, Undo, Redo, Tag, and Bookmark; as taught by DUNS); and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool (See figs. 5A-5D, pars. 0065-0075, for example par. 0067, The Highlight Text tool may be used to select text in the document to be highlighted; or see par. 0068, The Textbox Button, as shown in FIG. 5B, may be used to type in text that may be displayed and moved around on a page; or par. 0069, The Freeform Drawing tool is used to draw or write on the document similar to a user drawing on a piece of paper with a pen; as taught by DUNS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK computer readable storage medium to include the teachings of DUNS, wherein while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools; and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool. Such a person would have been motivated to make this combination as there is a need for a system that allows the organization capabilities of a three ring binder, but is much more efficient, dynamic, and accessible. Additionally, there is a need for a system that provides an intuitive interface that people will willingly accept (DUNS, par. 0004).

As to claim 12, PARK teaches an electronic device, comprising: a display device; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display device, a user interface that includes content; while displaying the user interface that includes content, detecting a first input (See fig. 10, par. 0113, the mobile terminal 100 may be provided with a quick menu button MI for activating the second layer S2; see also par. 0114, When the quick menu button MI is selected while the first layer S1 such as the back screen is displayed, the second layer S2 is enabled and thus the note function can be executed; as taught by PARK); in response to detecting the first input, displaying an annotation layer over the displayed content, wherein at least a portion of the content is visible through the annotation layer (See figs. 11-15, pars. 0115-0120, for example par. 0117, the second layer S2 can be enabled using the quick menu button MI or the operating button PB provided to the case of the mobile terminal 100, as described above, or according to a touch operation of dragging a specific point of the display 151; as taught by PARK).
PARK does not teach while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools; and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool.
In similar field of endeavor, DUNS teaches while displaying the annotation layer: displaying a set of markup tools, including a plurality of tools for adding marks to the annotation layer; detecting a second input selecting a first markup tool of the set of markup tools (See figs. 5A-5D, pars. 0065-0075, for example par. 0065, As shown in the top menu bar, annotations tools may include, but are not limited to, Highlight Text, Textbox Button, Freeform Drawing, Shape Tool, Marquee Tool, Cue Tray, Styles, Undo, Redo, Tag, and Bookmark; as taught by DUNS); and adding one or more marks on the annotation layer in accordance with one or more additional inputs using the selected first markup tool (See figs. 5A-5D, pars. 0065-0075, for example par. 0067, The Highlight Text tool may be used to select text in the document to be highlighted; or see par. 0068, The Textbox Button, as shown in FIG. 5B, may be used to type in text that may be displayed and moved around on a page; or par. 0069, The Freeform Drawing tool is used to draw or write on the document similar to a user drawing on a piece of paper with a pen; as taught by DUNS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK electronic device to include the teachings of DUNS, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1) and further view of SLATTER et al. (US20110285748A1).

As to claim 3, PARK and DUNS teach teaches the limitations of claim 1. PARK and DUNS do not teach further teaches wherein the annotation layer includes an adjustable texture and the method includes, while displaying the annotation layer, changing the texture of the annotation layer in accordance with selection of a respective tool in the set of markup tools.
In similar field of endeavor, SLATTER teaches wherein the annotation layer includes an adjustable texture and the method includes, while displaying the annotation layer, changing the texture of the annotation layer in accordance with selection of a respective tool in the set of markup tools (See par. 0090, wherein the background generator 56 forms a backdrop for the background (FIG. 9, block 86). The backdrop is the lowest layer in the z-order and ensures that there are no unfilled areas in the composite. In some embodiments, the backdrop is set to a flat color that is derived from the selected dominant color 84. Alternatively, a backdrop can be defined for each of the available styles 82, which typically consist of one of a set of possible textures that cover the backdrop. Textures may be computed dynamically, or loaded from an image; as taught by SLATTER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of SLATTER wherein the annotation layer includes an adjustable texture and the method includes, while displaying the annotation layer, changing the texture of the annotation layer in accordance with selection of a respective tool in the set of markup tools. Such a person would have been motivated to make this combination as what are needed are improved systems and methods for displaying images (SLATTER, par. 0002).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1) and further view of LERNER et al. (US20040143796A1).

As to claim 4, PARK and DUNS teach teaches the limitations of claim 1. PARK and DUNS do not teach while displaying the annotation layer, detecting a third input selecting a portion of the content; and in response to detecting the third input, adding a representation of the selected portion of the content to the annotation layer.
In similar field of endeavor, LERNER teaches while displaying the annotation layer, detecting a third input selecting a portion of the content; and in response to detecting the third input, adding a representation of the selected portion of the content to the annotation layer (See fig. 26, pars. 0113-0114, for example par. 0114, wherein annotation software 170 may use the IE implementation of the DOM in combination with CSS and DHTML technology to select these areas. Once the area is selected, user 200 may copy, move or paste the selection anywhere a typical graphical selection could be copied or pasted; as taught by LERNER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of LERNER for while displaying the annotation layer, detecting a third input selecting a portion of the content; and in response to detecting the third input, adding a representation of the selected portion of the content to the annotation layer. Such a person would have been motivated to make this combination as there is a need in the art for a simple method and system of annotating and collecting Web-based documents. There is a need for the integration of any type of annotation, including text, ink, highlighter and audio, directly into Web-based documents, such that any person with a Web browser may view the annotations, with or without the software used to create the annotations. There is also a need for a method and system of annotating and collecting blank Web-based documents, effectively converting a Web browser into an online notebook/scrapbook (LERNER, par. 0005).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1) and further view of FITZMAURICE et al. (US20080109751A1).

As to claim 5
In similar field of endeavor, FITZMAURICE teaches displaying, in the user interface, a first affordance for capturing a snapshot of the at least a portion of the content that is visible through the annotation layer; detecting a fourth input selecting the first affordance; and in response to detecting the fourth input selecting the first affordance, capturing a snapshot of the at least a portion of the content that is visible through the annotation layer (See par. 0034, wherein the image for the layer box can also be created by a “snapshot” style of interaction. For example, the “Rename Layer” dialog box 80 can have an addition button labeled “snapshot” that, when clicked, allows the user to select some portion of the screen to be used as the image for the layer box; as taught by FITZMAURICE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of FITZMAURICE for displaying, in the user interface, a first affordance for capturing a snapshot of the at least a portion of the content that is visible through the annotation layer; detecting a fourth input selecting the first affordance; and in response to detecting the fourth input selecting the first affordance, capturing a snapshot of the at least a portion of the content that is visible through the annotation layer. Such a person would have been motivated to make this combination as pen-based type interaction can be limiting as compared to other types of interaction, such as using the mouse or the keyboard, alone or in combination. What is needed are improvements to the interaction capability of pen-based computers (FITZMAURICE, par. 0005).

As to claim 8
In similar field of endeavor, FITZMAURICE teaches detecting the one or more additional inputs, the one or more additional inputs comprising one or more gestures, and in response to detecting the one or more additional inputs, adding the one or more marks on the annotation layer based at least in part on metadata of the at least a portion of the content that is visible through the annotation layer and in accordance with the one or more gestures (See par. 0054, wherein the user can also interact with the layer editor by using gestures and conventional gesture recognition and command invocation rather than menus. For example, as shown in FIG. 23, rather than popping up a menu on a layer and selecting the rename command to invoke the rename dialog, a user can invoke the “Rename” dialog by writing an “R” symbol over the intended layer; as taught by FITZMAURICE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of FITZMAURICE for detecting the one or more additional inputs, the one or more additional inputs comprising one or more gestures, and in response to detecting the one or more additional inputs, adding the one or more marks on the annotation layer based at least in part on metadata of the at least a portion of the content that is visible through the annotation layer and in accordance with the one or more gestures. Such a person would have been motivated to make this combination as pen-based type interaction can be limiting as compared to other types of interaction, such as using the mouse or the keyboard, alone or in combination. What is needed are improvements to the interaction capability of pen-based computers (FITZMAURICE, par. 0005).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1) and further view of MIGOS et al. (US20120030568A1).

As to claim 9, PARK and DUNS teach teaches the limitations of claim 1. PARK and DUNS do not teach based on a structure of the at least a portion of the content that is visible through the annotation layer: determining a boundary of a content region in the content; and selecting the content region, wherein the selected content region is added to the annotation layer in accordance with the one or more additional inputs.
In similar field of endeavor, MIGOS teaches based on a structure of the at least a portion of the content that is visible through the annotation layer: determining a boundary of a content region in the content (See fig. 5B, par. 0174, wherein in response to detection of finger input 510, user interface object 504-1 is selected. In some embodiments, bounding box 512 is displayed around object 504-1 to indicate that object 504-1 is selected; as taught by MIGOS).; and selecting the content region, wherein the selected content region is added to the annotation layer in accordance with the one or more additional inputs (See figs. 5A-6B, par. 0206, wherein the user interface object may also be copied or moved from a first content region to a second content region in a drag-and-drop manner; as taught by MIGOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of MIGOS wherein based on a structure of the at least a portion of the content that is visible through the annotation layer: determining a boundary of a content region in the content; and selecting the content region, wherein the selected content region is added to the annotation layer in accordance with the one or more additional inputs. Such a person would have been motivated to make this combination as there is a need for computing devices with faster, more efficient methods and interfaces for copying and/or moving user interface objects between different content regions. Such methods and interfaces may complement or replace conventional methods for copying user interface objects. Such methods and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.  (US20130331152A1) in view of DUNS et al. (US20150370757A1) and further view of SPRINGER et al. (US20030206169A1).

As to claim 10, PARK and DUNS teach teaches the limitations of claim 1. PARK and DUNS do not teach wherein: the at least a portion of the content includes one or more objects within the content; and the method further includes: detecting the one or more additional inputs; and in response to detecting the one or more additional inputs, adding a line to the annotation layer, wherein the line added to the annotation layer is snapped to an object of the one or more objects within the content.
In similar field of endeavor, SPRINGER teaches wherein: the at least a portion of the content includes one or more objects within the content; and the method further includes: detecting the one or more additional inputs; and in response to detecting the one or more additional inputs, adding a line to the annotation layer, wherein the line added to the annotation layer is snapped to an object of the one or more objects within the content (See figs. 1A-3B, for example fig. 3B, par. 0058, wherein once the user moves the cursor 316 along a path 314 to a point 318 in that trigger area, the line 324 can snap to a point 320 on the wall, specified by a chosen snap mode, automatically; as taught by SPRINGER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PARK and DUNS method to include the teachings of SPRINGER wherein based on a structure of the at least a portion of the content that is visible through the annotation layer: determining a boundary of a content region in the content; and selecting the content region, wherein the selected content region is added to the annotation layer in accordance with . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20120065944A1
2011-08-11
Methods, apparatus and systems for facilitating generation and assessment of engineering plans
US20130222385A1
2012-12-04
Systems And Methods For Sketching And Imaging
US20080046837A1
2003-03-17
Transparent windows methods and apparatus therefor
US20060061597A1
2004-09-17
Method and system for presenting functionally-transparent, unobstrusive on-screen windows
US8314790B1
2012-03-28
Layer opacity adjustment for a three-dimensional object
US7705861B2
2006-01-19
Snap to element analytical tool


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174